United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.B., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
COMMISSARY AGENCY, Virginia Beach, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2090
Issued: April 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 22, 2008 appellant filed a timely appeal of a nonmerit decision of the Office of
Workers’ Compensation Programs dated July 7, 2008. Because more than one year has elapsed
between the most recent merit decision of the Office dated April 30, 2007 and the filing of this
appeal, pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board lacks jurisdiction to review
the merits of appellant’s claim.
ISSUE
The issue is whether the Office properly determined that appellant’s application for
reconsideration was insufficient to warrant merit review pursuant to 5 U.S.C. § 8128(a) and
20 C.F.R. § 10.606.
FACTUAL HISTORY
This is the fourth appeal in this case. The Board issued a decision on February 19, 2004
which reversed an August 22, 2003 Office decision on the grounds that the Office improperly

terminated appellant’s compensation effective August 20, 2003 because she neglected to work
after suitable work was offered to her.1 The Board noted that the evidence of record was unclear
as to whether the position was open and available to appellant. On September 22, 2005 the
Board reversed an April 5, 2005 Office decision which terminated appellant’s compensation
effective April 5, 2005.2 The Board found that the Office failed to develop the evidence
regarding whether suitable employment was available in appellant’s commuting area of Bowling
Green, NC. The Board issued a decision on June 2, 2008 affirming an Office hearing
representative’s April 30, 2007 decision which terminated appellant’s wage-loss compensation
on the grounds that she refused an offer of suitable work.3 The facts and the circumstances of
the case up to that point are set forth in the Board’s prior decision and are incorporated herein by
reference.
In a letter dated June 10, 2008, appellant requested reconsideration and submitted an
April 13, 2008 lumbar spine x-ray interpretation which noted degenerative changes at L4-5 and
L5-S1.
In a July 7, 2008 decision, the Office determined that appellant’s application for
reconsideration was insufficient to warrant further merit review of the claim
LEGAL PRECEDENT
The Federal Employees’ Compensation Act4 provides that the Office may review an
award for or against payment of compensation at any time on its own motion or upon
application.5 The employee shall exercise this right through a request to the district Office. The
request, along with the supporting statements and evidence, is called the application for
reconsideration.6
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
1

Docket No. 03-2143 (issued February 19, 2004). On May 23, 2001 appellant, then a 52-year-old cashier,
sustained shoulder, arm, back and neck injuries on May 20, 2001 while participating in a team exercise. The Office
accepted the claim for thoracic strain, scalp/head contusion and left shoulder/arm contusion. Subsequently, the
Office authorized left shoulder arthroscopy with subacromial decompression and bursectomy on May 14, 2002 and
left shoulder arthroscopic surgery on November 26, 2002. Appellant worked intermittently from the date of the
injury until June 26, 2001 and was subsequently placed on the automatic rolls for total disability.
2

Docket No. 05-1254 (issued September 22, 2005).

3

Docket No. 07-1742 (issued June 2, 2008).

4

5 U.S.C. § 8101 et seq.

5

Id. at § 8128(a). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006).

6

20 C.F.R. § 10.605.

2

considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.7
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.8 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.9
ANALYSIS
In a June 2, 2008 decision, the Board affirmed the termination of appellant’s wage-loss
compensation on the grounds that she had refused an offer of suitable work. On June 10, 2008
appellant filed a request for reconsideration before the Office and submitted an April 13, 2008
lumbar x-ray. The underlying issue is whether appellant could perform the duties of the
modified sales checker position offered by the employing establishment.
The Board finds that the Office properly refused to reopen appellant’s case for further
merit review. Appellant has not alleged or shown that the Office erroneously applied or
interpreted a specific point of law, or advanced a relevant legal argument not previously
considered by the Office.
Appellant also failed to satisfy the third regulatory requirement under section 10.606(b).
She submitted an April 13, 2008 x-ray in support of her request. While the x-ray is new, it is not
relevant or pertinent medical evidence pertaining to appellant’s work capability. The underlying
issue is whether the modified sales checker position is suitable. The April 13, 2008 x-ray
interpretation provided no opinion as to appellant’s capacity for work or address her ability of
performing the position of modified sales checker. Evidence that does not address the particular
issue involved does not warrant reopening a case for merit review.10
The Board finds that appellant is not entitled to a review of the merits of her claim
pursuant to any of the three requirements under section 10.606(b)(2). The Office properly
denied her request for reconsideration.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
7

Id. at § 10.606. See Susan A. Filkins, 57 ECAB 630 (2006).

8

20 C.F.R. § 10.607(a). See Joseph R. Santos, 57 ECAB 554 (2006).

9

20 C.F.R. § 10.608(b). See Candace A. Karkoff, 56 ECAB 622 (2005)

10

D’Wayne Avila, 57 ECAB 642 (2006); Freddie Mosley, 54 ECAB 255 (2002).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 7, 2008 is affirmed.
Issued: April 16, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

